Ellison, J.
This is an action against defendants as partners. The petition charges that they were partners in the real-estate agency business; that, as such partners, they fraudulently obtained from plaintiff the money sued for, in the following manner : That plaintiff and defendant, W. H. Woodward, each purchased at sheriff’s tax sale a forty acres of land ; the tract purchased by the plaintiff adjoined other land owned by him, and the tract purchased by W. H. Woodward adjoined other land owned by him ; afterwards, in 1884, plaintiff sold the forty which he had thus purchased, together with his other lands; that, afterwards, in 1886, defendants stated to plaintiff that each of their tax forties which they had bought was claimed by one Sanders, and that, in order to avoid a law suit, all parties should join in and buy Sanders’ claim, to perfect the title ; that plaintiff agreed to this and was to bear one-half of the expense of procuring said title and defendants the other half; that, afterwards, defendants represented that they had procured a deed from Sanders for both tracts, for which they had been compelled to pay four hundred dollars, besides travelling expenses, amounting to thirty-two dollars, one-half of which was two hundred and sixteen dollars; that, relying on such representations, he paid to defendants the latter sum; that all of such statements as to the amount paid Sanders were false, and were made by defendants with the design, intent, and purpose to cheat and defraud plaintiff; that, *324in truth and fact, defendants had only paid one hundred dollars for the deed to said lands and-ten dollars for expenses, making plaintiff’s part of the transaction amount to fifty-five dollars ; that, by reason of the false-representations, as stated, plaintiff had paid defendants the.said sum of two hundred and sixteen dollars,, being one hundred and sixty-one dollars more than was due them. The answer was a general denial.. There was a verdict against defendants and they appeal.
The evidence in the case, as we gather it from the abstract presented, shows that defendants were not partners till 1884, four years after W. H. Woodward and plaintiff purchased their respective tracts at sheriff sale; that both W. II. Woodward and plaintiff' sold their lands, including these tracts, making warranty deeds therefor, plaintiff selling his in 1884 ; that nothing more occurred concerning the land till 1886, nearly two years after plaintiff ’ s sale ; that then defendant, W. H. W oodward, went to plaintiff’s home and told him that ‘£ we (plaintiff and W. H. Woodward) are about to get into trouble about our tax lands”; that Woodward said, ‘£he was-trying to get a settlement for his own forty acres, and wanted me to join him and pay one-half of the expenses, and get a clear title to both our tracts.” The evidence then further showed that, on W. H. Woodward afterwards stating that he had the deed from Sanders, plaintiff settled with him, paying him a check for forty dollars and executing his note for one hundred and seventy-five dollars, both check and note payable to W. H. Woodward*. This statement of the evidence is from the testimony given by plaintiff.
I am unable to find any support whatever for the judgment against Henry Woodward. The evidence clearly shows an individual transaction of W. H. Woodward. Defendant, Henry, never had any interest in the land. It was purchased four years before he entered into partnership with W. II.; W. II. Woodward had sold the tax forty; had made an individual warranty deed, and was interested in protecting his warranty *325plaintiff had done the same and had the same interests to protect; and thus the two had their understanding or agreement. The mere fact that W. H. Woodward got Henry to make a trip to see Sanders does not alter the case; he may as well have gotten him as another. Neither do I see the relevancy of the allegation in the petition, and the proof in the evidence, that these defendants made the sale of plaintiff ’ s land for him in 1884. It is a mere outside fact, having no connection with this case. After the sale of the land plaintiff says he “heard nothing more of the matter till one Sunday afternoon, in April, 1886,” the time when the defendant, W. H. Woodward, -called on him to see about perfecting the title. It is possible counsel aims to connect this with a statement in the latter portion of the plaintiff’s testimony, where he states it was agreed between him and W. H. Woodward that since he, Woodward, bad sold the land for him as his agent and caused him to make a warranty deed, that he, Woodward, was to see after the matter as best he could, receiving from plaintiff no compensation, but only “one-half the actual expense of clearing up the title to the eighty acres.” Nothing is said of this in plaintiff’s brief and it is clear that the statement does not make this individual affair of W. H. Woodward’s a partnership transaction.
The evidence does not develop a justification for this action as against the partnership, and we will, therefore, reverse the judgment and remand the cause.
All concur'.